Citation Nr: 0522881	
Decision Date: 08/22/05    Archive Date: 09/09/05	

DOCKET NO.  04-03 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

The veteran in this case seeks service connection for 
post-traumatic stress disorder.  

In that regard, a review of the record discloses that, at the 
time of the filing of the veteran's Substantive Appeal in 
February 2004, he indicated that he desired a hearing before 
a Veterans Law Judge at the RO (i.e., a Travel Board 
hearing).  In 
a subsequent Deferred Rating of May 2004, it was noted that 
the veteran was to 
be scheduled for a BVA (Board of Veterans' Appeals) Travel 
Board hearing.  However, based on a review of the veteran's 
claims folder, it would appear that the Travel Board hearing 
in question has not yet taken place.  Nor has the veteran or 
his accredited representative withdrawn that request for a 
Travel Board hearing.  Under the circumstances, the veteran 
must be given an opportunity to present testimony before a 
Veterans Law Judge at the RO prior to a final adjudication of 
his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the appropriate RO.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

